Case 1:20-cv-05449-VEC Document 18 Filed 08/31/20 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ALLEN SOLOMON,

Case Number 1:20-cv-05449-VEC
Plaintiff,

-against-

CURT SZYMANSKI, and CAFFEINATION
TITLE, LLC, a Wisconsin limited liability
company,

Defendants.
x

 

1.

AFFIDAVIT OF CURT SZYMANSKI

My name is Curt Szymanski. I am a resident of Waunakee, Wisconsin. I am over the
age of 18 years, and I have personal knowledge of the facts and circumstances set forth
in this Affidavit. I give this Affidavit is support of the Motion to Dismiss for Lack of
Personal Jurisdiction filed in the above-captioned case.

I am the sole member of Caffeination Title, LLC (“Caffeination Title”) a Wisconsin
limited liability company, which was formed in November 2019, but did not start doing
any business until 2020. Caffeination Title is in the business of real estate related
services, including title insurance. We currently service several states, not including
New York. We maintain no offices in New York, do no business in New York, and our
website and sales efforts include no effort to make sales or take payment from New
York (nor have we ever done so).Caffeination is a start-up that in June 2020 processed
its first order. To date, Caffeination Title has only grossed $200.

Attached to this Affidavit as Exhibit “A” is a printout of the LinkedIn page for Plaintiff,
Allen Solomon (“Solomon”). That page provides some of the information about
Solomon that I personally know to be true; for example, Solomon has a law degree, is
the CEO of Rebel Unicorn, LLC, and is the CEO of System2Thnking, LLC. Rebel
Unicorn is an internet marketing company and digital advertising agency, which is run
by Solomon. System2Thnking, LLC is a firm that provides consult services to the real
estate industry (including many title and escrow companies). Solomon also authored a
very well-regarded real estate transaction compliance manual. He is well known in the
real estate services industry and is sophisticated. I am also aware that he was deeply
involved with Linear Title AKA Solidifi, and that company was ultimately sold for
many millions of dollars.
Case 1:20-cv-05449-VEC Document 18 Filed 08/31/20 Page 2 of 4

In October 2019, I was contemplating a new title services company, to be initially
focused on Wisconsin and Illinois. I emailed Solomon, who I considered to be a close
acquaintance or friend, to ask for a copy of the real estate compliance manual that he
had authored. A copy of that email is attached to this Affidavit as Exhibit “B.”

That email started a back and forth about my idea for Caffeination Title. In December
2019, before Caffeination Title was doing any business, I visited Solomon in New York
City. We had dinner as long-time friends and discussed my idea to start a new business.
At that time, there was no in-depth discussions or formal decisions made about
Solomon joining my start up, and it was on open, exploratory discussion.

After returning to Wisconsin from New York, I formally asked Solomon if he would
consider participating in the start-up, in exchange for equity in the company. We agreed
that Solomon would become a special consultant in the new company and would
receive 10% of the company in exchange. Solomon was always extremely careful about
the way he characterized his involvement in Caffeination Title, because he did not want
to create an appearance of any conflict of interest with the various other title, escrow,
and real estate service companies to which he was also providing consulting services.

In early 2020, Solomon traveled to Wisconsin and stayed in my home. He participated
in meetings where we discussed company business. After his trip to Wisconsin and our
agreement on equity, he took the lead in developing the company website (in
collaboration with me , using a DIVI web site created by Caffeination Title as a starting
point, and using guidance including but not limited to a site map, rotating images on
home page, and text/copy written by myself and Caffeination Title), but I paid the web
developers directly for their work on the site. He also introduced me to various third-
party vendors including KnowledgeSplice, NotaryGo, BC Law, and Punctual Abstract.

In April 2020, Solomon sent an email asking me to prepare a term sheet, memorializing
the equity he would get in Caffeination Title in exchange for his participation. That
email is attached hereto as Exhibit “C.” I thought that request was fair. I reiterated that
his equity would be divided into four tranches of 2.5% each, and I reiterated our prior
discussions, and that it was always our understanding that salaries would start after the
company went live, and would ramp up to a reasonable Madison, Wisconsin salary
level as the company grew. Exhibit “C.” Solomon responded that he agreed. Exhibit
“C.” In fact, Solomon himself had stated that my assistant would be the only salary for
the first four months of start-up operations. See the email of February 2, 2020, attached
to this Affidavit as Exhibit “D.” During this entire time period, Solomon continued
running his other businesses, for example, in the email attached as Exhibit “C,” we
discussed his ongoing effort to secure PPP funding.

On June 9, 2020, I sent Solomon an email attaching various documents prepared by our
corporate counsel in Wisconsin, including an NDA, consulting agreement, and
agreement setting terms for the transfer of company equity. That email chain is attached

2
Case 1:20-cv-05449-VEC Document 18 Filed 08/31/20 Page 3 of 4

to this Affidavit as Exhibit “E.” He promised to read the documents and thanked me
for having them drafted. Exhibit “E.” I reiterated that the plan was for Solomon to come
work in Wisconsin, to which he replied “sounds good, thanks.” Exhibit “E.”

10. On June 21, 2020, I received an email from Solomon that sounded bitter and angry. A
copy of that email chain is attached as Exhibit “F.” He demanded payment for the
benefits that he conferred on Caffeination Title and attached a memorandum that was
supposedly drafted for him by legal counsel. A copy of that memorandum is attached
as Exhibit “G.” The memorandum took the position that he was entitled to 31% of the
company, or to payment of $155,000, for his contributions.

11. I called him to discuss what was happening and to try to work through his issues in a
reasonable fashion. After the call he sent me a second email (which is a part of the
email chain attached as Exhibit “F’’), which attached my personal financial statement,
and stated that unless the statement is not accurate, coming to a “reasonable agreement”
should be possible. In other words, in his opinion, I have enough money to pay what
he demands.!

12. On June 22, 2020, I received an invoice from Solomon’s company, The Rebel Unicorn,
in the amount of $15,000.00, for website development services. That invoice is attached
as Exhibit “H.” This was particularly unexpected and flabbergasting, since it was
supposedly for website development services, and I had already paid the website
development people directly. I also received email from Solomon’s personal assistant
at System2Thinking, attaching another invoice for $140,000.00, this time for
“consulting services.” That email and invoice is attached as Exhibit “I.”

13. The next day, June 23, 2020, Solomon sent me an email threatening to sue me in New
York, in federal court, and that by the time he wins, my legal fees would be more than
what he is seeking now, and that I should “seriously consider that.” See the June 23
email chain attached as Exhibit “J.” I responded by trying to speak reasonably about
the situation and his concerns. Exhibit “J.” Solomon replied by threatening to seek
triple any amount owed to him and advising me that he will get a judgment against me
very quickly in New York federal court and will execute on it quickly. Exhibit “J.”

14. On the evening of June 23, 2020, our website — hosted by Solomon’s company — was
taken offline. This was done even though we had paid the web developers for the site.
This was particularly damaging to the business, since we were just starting to see
business generation, we were beginning marketing and sales efforts, and we were in
the process of advertising for, evaluating, interviewing and hiring new employees.
Solomon also removed my access to Basecamp, a software program that we use to
project manage our tasks, and keep the company organized. It is my belief that through
these actions, Solomon caused significant damage to Caffeination Title, for which the

 

'] did not attach a copy of my personal financial statement due to privacy concerns relative to filing such a document
publicly. I will certainly provide the document directly to the Court, if it is requested.

3
Case 1:20-cv-05449-VEC Document 18 Filed 08/31/20 Page 4 of 4

company intends to pursue him legally if appropriate. We are currently evaluating our
legal claims with our litigation counsel.

FURTHER AFFIANT SAYETH NAUGHT.

STATE OF [ISG OMS ity)
~ )ss
COUNTY OF LARWE )
. ee fe
Cur 91 adnagyy, Se
PRINT FULL NAME

—" —_—
SIGNATURE

\
. 4S
Sworn to and subscribed before me this// b day of August 2020.

LUG iol l ty LULU

Notary Publi

J - Notary Seal
Exe, 3/ >| /)- ts ellty
seins

yt,
i QOTARY

jer
